Citation Nr: 0721327	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar strain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant appealed the initial evaluation 
of her service-connected lumbar spine disorder.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

It is noted that the veteran initially requested a hearing at 
the RO, but by correspondence in November 2004 requested that 
the hearing be postponed.  The RO and her representative have 
attempted to ascertain whether she continues to desire a 
hearing on appeal, but she has not responded to the inquires 
and the case has been forwarded to the Board for appellate 
review.  


FINDING OF FACT

The veteran's lumbar strain is manifested by no more than 
moderate limitation of motion, with flexion to 55 or 60 
degrees, pain and muscle spasm of the paravertebral muscles, 
without ankylosis of the spine or neurological abnormality.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for lumbar strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Codes 5292, 5295 (2002), 5237 
(2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2002 and April 2005, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In June 2006, the veteran was provided the necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  It has been contended that 
the most recent examination is not adequate for rating 
purposes.  The Board disagrees.  There are several 
examinations on file during the review period that are 
essentially similar.  As such, there is no indication that 
remand need to be accomplished, based on the evidence 
currently on file.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for lumbar strain was granted by the RO in 
a May 2003 rating decision.  The veteran appealed the initial 
20 percent rating that was assigned, effective in August 
2002, the date of claim.  

An examination was conducted by VA in March 2003.  At that 
time, it was reported that the veteran had back pain that was 
associated with uterine tumors.  She underwent a hysterectomy 
after which her back pain was reduced to only about twice per 
week.  On examination, her gait and posture were normal.  
There was pain and weakness, but no incoordination, lack of 
endurance, fatigue and no ankylosis.  There was no radiation 
of pain, but there was muscle spasm and tenderness in the 
right paraspinal muscles.  Straight leg raising was performed 
to 55 degrees on the right and 50 degrees on the left, with 
pain in the back, but without signs of radiculopathy.  Range 
of motion was forward flexion to 55 degrees; extension 
backward was to 5 degrees; lateral flexion was to 20 degrees, 
bilaterally; and rotation to 30 degrees on the right and 35 
degrees on the left.  There was moderate to severe pain that 
started with motion and continued through the while range of 
motion.  There was pain and weakness, but no fatigue, lack of 
endurance, or incoordination.  Neurologic examination was 
normal through the lower extremities.  Reflexes were 2+ in 
both knees and ankles.  X-ray studies of the lumbar spine 
were normal.  The diagnosis was sprain of the lumbar spine.  

An examination report, dated in January 2005, was received.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  Muscle spasm was present in 
both paraspinal muscles.  Tenderness was noted on examination 
of the lumbar spine.  There was no ankylosis of the spine.  
Range of motion of the thoracolumbar spine was forward 
flexion to 60 degrees; extension to 10 degrees, lateral 
flexion to 20 degrees, bilaterally; and rotation to 25 
degrees, bilaterally.  Range of motion was additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance and pain.  There were no signs of intervertebral 
disc syndrome.  Neurologic examination showed motor and 
sensory function to be within normal limits.  Knee jerks were 
absent and ankle jerks were 1+, bilaterally.  X-ray studies 
were within normal limits.  The diagnosis was of lumbar 
sprain.  The examiner stated that the veteran's range of 
motion was additionally limited by pain, fatigue, weakness, 
and lack of endurance following repetitive use.  The major 
functional impact was pain.   

An examination was conducted by VA in April 2006.  The 
veteran reported symptoms of pain, weakness and stiffness.  
Inspection of the spine revealed normal position of the head 
and the spine was symmetrical in appearance and motion.  
There was no radiation of pain or spasm.  There was posterior 
tenderness in the lower lumbar region.  Straight leg raise 
test was negative bilaterally.  The spine was not ankylosed.  
The lumbar range of motion showed flexion to 50 degrees.  
After repetitive use, there was some pain, weakness, and lack 
of endurance.  There was no evidence of incoordination or 
fatigue.  Major functional impact was pain.  There was no 
additional limitation of motion and no intervertebral disc 
syndrome.  Deep tendon reflexes were 2+ at the knees and 
ankles, bilaterally.  The diagnosis was lumbar strain.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

Regarding the changes to the rating schedule that were made in 
September 2002 involve the evaluations for intervertebral disc 
disease.  It is noted that the examinations have consistently 
shown no indication of disc disease so that those criteria are 
not for application in the present case.  

In 2003, the veteran's lumbar strain was manifested by no 
more than moderate limitation of motion, pain and muscle 
spasm of the paravertebral muscles.  Flexion, for instance 
was to 55 degrees.  She did not demonstrate such symptoms as 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or abnormal mobility on forced motion.  As 
such, a rating in excess of 20 percent was not warranted 
under the criteria in effect prior to September 2003.  

Under the criteria in effect subsequent to September 2003, 
the veteran would have to manifest such symptoms as 
favorable ankylosis of the entire thoracolumbar spine.  The 
examination reports have consistently shown no ankylosis of 
the spine upon which the 40 percent rating may be assigned.  
Her disability is manifested by pain and limitation of 
motion, without ankylosis.  Again, flexion is reported to be 
55 to 60 degrees.  There is some pain on repetition, but not 
such beyond what is contemplated in this assigned rating.  
There is no evidence of neurological impairment warranting a 
separate rating.  There is no finding of arthritis of the 
spine.  As such, a rating in excess of 20 percent for a 
lumbar strain is not warranted.  


ORDER

A rating in excess of 20 percent for lumbar strain is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


